DETAILED ACTION
	This non-final is in response to Applicant’s supplemental amendment filed April 9, 2021.  Applicant’s supplemental amendment amended claims 1-41 and 43 and canceled 42.  Currently Claims 1-41 and 43 are pending.  Claims 1, 41 and 43 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Pharmaceutical Supply Chain Order and Delivery Management System and Method or Pharmaceutical Supply Chain Order and Distribution Planning System and Method OR Supply Chain Order and Delivery Management for Distributing Open Unfulfilled Orders System and Method, OR Distribution Requirements Planning for Open Unfulfilled Orders in a Supply Chain

Double Patenting
Claim 1-41 and 43 of this application is patentably indistinct from claims 1-41 and 43 of Application No. 17284245. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Below is a mapping of the conflicting claims.
Instant Application
App No. 17284245
1, 13, 41, 43
1, 41, 43
14
2
19
3
15
4
17
5
18
6
2
8
3
9
4
10
5
11
6
12
7
13
8
14
9
15
10
16
11
17
12
18
20
19
22
21
23
22
24
23
25
24
26
25
27
26
28
27
28
28
28
29
31
30
32
31
33
32
34
33
36
34
37
36
38
37
39
38
40
39


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-41 and 43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claims 1, 41 and 43, the claims are directed to the abstract idea of supply planning. This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, supply planning (Judicial Exception – Yes – organizing human activity).  Specifically, the claims are directed to determining a supply plan based on ‘open’ demand and stock level, wherein supply planning is a fundamental economic practice that falls into the abstract idea subcategories of sales activities and commercial interactions.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps of “provide”, “provide”, “determine”, and “determine” recite functions of the supply planning are also directed to an abstract idea that falls into the abstract idea subcategories of sales activities and commercial interactions.  The step of determine/determining an open demand is also directed to an abstract idea because it is a mathematical concept.  The intended purpose of independent claims 1, 41, and 43 appears to be to determine a product ‘supply plan’ based on a product’s stock level and open (unmet, unassigned, candidate, pending, unfulfilled, etc. - orders) demand.  Accordingly, the claims recite an abstract idea – fundamental economic practice, specifically in the abstract idea subcategories of sales activities and commercial interactions.  The exceptions are the additional limitations of generic computer elements: input unit, processing unit, output unit, and storage medium storing programs.  See 2019 Revised Guidance, 84 Fed. Reg. at   52.  Accordingly the claims recite an abstract idea under Step 2A, Prong One, we proceed to Step 2A, Prong Two. Considering whether the additional elements set forth in the claim integrate the abstract idea into a practical application (See 2019 Revised Guidance, 84 Fed. Reg. at 54-55), the previously identified non-abstract elements directed to generic computing components include:  : input unit, processing unit, output unit, and storage medium storing programs.  These generic computing components are merely used to obtain/receive and process information as described extensively in Applicant’s specification.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Moreover, when viewed as a whole with such additional elements considered as an ordered combination, the claim modified by adding a generic computer would be nothing more than a purely conventional computerized implementation of applicant's supply planning in the general field of business management and would not provide significantly more than the judicial exception itself.  Note McRo, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299 (Fed. Cir. 2016)), guides: "[t]he abstract idea exception prevents patenting a result where 'it matters not by what process or machinery the result is accomplished."'  837 F.3d at 1312 (quoting O'Reilly v. Morse, 56 U.S. 62, 113 (1854)) (emphasis   added).  The claims are not directed to a particular machine nor do they recite a particular transformation (MPEP § 2106.05(b)).  Additionally, the claims do not recite any specific claim limitations that would provide a meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment. Nor do the claims present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 55. Rather the claims merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea. Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e)- (h)), claims 1-41 and 43 do not integrate the judicial exception into a practical application. Regarding the use of the generic (known, conventional) recited: input unit, processing unit, output unit, and storage medium storing programs," the Supreme Court has held "the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention." Alice, 573 U.S. 208, 223.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  The claims as a whole do not recite more than what was well-known, routine and conventional in the field (see MPEP § 2106.05(d)).  In light of the foregoing and under the 2019 Revised Guidance, that each of the claims, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept.  Accordingly, the claims are not patent eligible under 35 U.S.C. 101.

Additionally, the claims recite a judicial exception, a mental processes, which can be performed in the human mind or via pen and paper (Judicial Exception – Yes – mental process).  
The claimed steps of determine/determining an open demand of the product, determine/determining a product supply plan all describe the abstract idea.  These limitations as drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of the generic computer components.  Other than the recitation of an input unit, processing unit, output unit, and storage medium storing programs nothing in the claimed steps precludes the step from practically being performed in the mind.  The claims do not recite additional elements that are sufficient to amount to significantly more than the abstract idea because the step(s) of provide/providing a plurality of orders and providing a stock level are directed to insignificant pre-solution activity (i.e. data gathering).  The step of output the supply plan merely recites insignificant post-solution activity (i.e. data output).  The mere nominal recitation of a generic processing unit does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. (Judicial Exception recited – Yes – mental process).
The claims do not integrate the abstract idea into a practical application.  The input unit, processing unit, output unit, and storage medium storing programs are recited at a high level of generality merely performs generic computer functions of receiving and processing data.  The generic processor merely applies the abstract idea using generic computer components.   The elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  (Integrated into a Practical Application – No).
As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply a judicial exception using generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept.  For the providing steps that were considered extra-solution activity, this has been re-evaluated and determined to be well-understood, routine, conventional activity in the field. Applications specification does not provide any indication that the computer/processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is ineligible (Provide Inventive Concept – No).
The claims are ineligible under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Regarding dependent claims 2-40, the claims are directed to the abstract idea of supply planning and merely further limit the abstract idea claimed in independent claims 1, 41 and 43.  
Claim 2 further limits the abstract idea by relating the demand to delivery zones (a more detailed abstract idea remains an abstract idea).  Claim 3 further limits the abstract idea by determining the supply plan for the delivery zones (a more detailed abstract idea remains an abstract idea). Claim 4 further limits the abstract idea by determining the supply plan based on an associated shelf-life (a more detailed abstract idea remains an abstract idea). Claim 5 further limits the abstract idea by determining the supply plan based on time-varying product efficacy (a more detailed abstract idea remains an abstract idea). Claim 6 further limits the abstract idea by taking into account product half-life (a more detailed abstract idea remains an abstract idea). Claim 7 further limits the abstract idea including product receivers (a more detailed abstract idea remains an abstract idea). Claim 8 further limits the abstract idea by taking into account body weight (a more detailed abstract idea remains an abstract idea).  Claims 9 further limits the abstract idea by taking into account distribution weight (a more detailed abstract idea remains an abstract idea). Claim 11 further limits the abstract idea by matching efficacy levels with open demand (a more detailed abstract idea remains an abstract idea). Claims 12 further limits the abstract idea of identifying two in-stock products that have a combined efficacy (a more detailed abstract idea remains an abstract idea).   Claim 13 further limits the abstract idea by determining a production plan utilizing net demand (a more detailed abstract idea remains an abstract idea).  Claim 14 further limits the abstract idea by providing a production schedule (a more detailed abstract idea remains an abstract idea).  Claim 15 further limits the abstract idea by determining open demand by subtracting shipped orders from total demand forecast (a more detailed abstract idea remains an abstract idea).  Claim 16 further limits the abstract idea by limiting the total demand forecast to a summation of a plurality of sub demand forecasts (a more detailed abstract idea remains an abstract idea).  Claim 17 further limits the abstract idea by determining open forecast (a more detailed abstract idea remains an abstract idea).  Claims 18 further limits the abstract idea by further defining a the total demand forecast (a more detailed abstract idea remains an abstract idea).  Claim 19 further limits the abstract idea by determining open orders (a more detailed abstract idea remains an abstract idea).  Claim 20 further limits the abstract idea by determining the supply plan utilizing a production plan (a more detailed abstract idea remains an abstract idea).  Claim 21 further limits the abstract idea by determining a probability of re-receipt (a more detailed abstract idea remains an abstract idea).  Claim 22 further limits the abstract idea by enabling a user to input probability of re-receipt (a more detailed abstract idea remains an abstract idea).  Claim 23 further limits the abstract idea by providing historical product receipt data (a more detailed abstract idea remains an abstract idea).  Claim 24 further limits the abstract idea by limiting historical products to those received on one or more occasions (a more detailed abstract idea remains an abstract idea).  Claim 25 further limits the abstract idea by determining a temporal receipt (a more detailed abstract idea remains an abstract idea).  Claim 26 further limits the abstract idea by determining a probability of product receipt (a more detailed abstract idea remains an abstract idea).  Claim 27 further limits the abstract idea by determining a receipt distribution (a more detailed abstract idea remains an abstract idea).  Claim 28 further limits the abstract idea by determining first/second demands, and sub-forecasts (a more detailed abstract idea remains an abstract idea).  Claims 29-32 further limit the abstract idea by receiving a plurality of second-sixth demands (a more detailed abstract idea remains an abstract idea).  Claim 33 further limits the abstract idea by determining total demand forecast utilizing first/second sub-forecasts (a more detailed abstract idea remains an abstract idea).  Claim 34 further limits the abstract idea by determining second sub-forecast utilizing an additional first/second forecasts (a more detailed abstract idea remains an abstract idea).  Claim 35 further limits the abstract idea by determining a third additional forecast (a more detailed abstract idea remains an abstract idea).  Claim 36 further limits the abstract idea by determining a second additional forecast (a more detailed abstract idea remains an abstract idea).  Claim 37 further limits the abstract idea by determining a second additional forecast comprising a fifth additional forecast (a more detailed abstract idea remains an abstract idea).  Claim 38 further limits the abstract idea by determining a second additional forecast comprising a sixth additional forecast (a more detailed abstract idea remains an abstract idea).  Claim 39 further limits the abstract idea a user providing an order demand number further limits the abstract idea by determining a second additional forecast comprising a sixth additional forecast (a more detailed abstract idea remains an abstract idea).    Claim 40 further limits the abstract idea by a user providing a forecast demand number further limits the abstract idea by determining a second additional forecast comprising a sixth additional forecast (a more detailed abstract idea remains an abstract idea).  
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  

Further regarding claims 1-41 and 43, Applicant’s specification discloses that the claimed elements directed to an input unit, processing unit, output unit, and storage medium storing programs at best merely comprise generic computer hardware which is commercially available. More specifically Applicant’s claimed features directed to a system do not represent custom or specific computer hardware circuits, instead the terms merely refers to commercially available software and/or hardware. Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly, the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.). Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a computer implemented method is at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.  
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention.  A special purpose machine is now evaluated as part of the significantly more analysis established by the Alice decision and current 35 U.S.C. 101 guidelines.  It involves/requires more than a machine only broadly applying the abstract idea and/or performing conventional functions.

Applicant’s specification discloses that the claimed elements directed to an input unit, processing unit, output unit, and storage medium storing programs merely comprise generic computer hardware which is commercially available.  More specifically Applicant’s claimed features directed to a system and components do not represent custom or specific computer hardware circuits, instead the term system merely refers to commercially available software and/or hardware.   Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly, the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processing unit, etc.).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a input unit, processing unit, output unit, and storage medium storing programs or similar generic computer structures which at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7, 15, 16, 19, 41 and 43 are  rejected under 35 U.S.C. 102(1) as being anticipated by Oracle’s Retail Advanced Inventory Planning Product (system/method) as evidenced by at least the following reference(s):  Oracle Retail Advanced Inventory Planning – Store and Warehouse Replenishment Planning User Guide for the RPAS Fusion Client, Release 14.1 (December 2014), herein after Oracle1.
	
Regarding Claims 1, 41 and 43, Oracle discloses a system (Oracle Retain Suite, AIP, SRP, WRP, RPAS client; Figures 1-1 to Figure 1-4; Figures 1-17, 2-1; Bullets 1-4, Page2-3) and method (Figure 2-2) comprising:
Providing a processing unit (Figure 1-8) with a plurality of orders of a product (Table 1-2, last row – orders table; Last Paragraph, Page 1-17) wherein the plurality of orders are form from open (e.g. ordered, pending, planned, outstanding, unallocated, unplanned, unassigned, unfilled, unmet, unfulfilled, candidate, not shipped, not produced/manufactured, released, etc.; “on order”, Pages ) orders and shipped orders (Figure 1-25; Pages 1-19, 1-26; Figures 1-38, 1-42, 1-43, 2-2, 6-6; Tables 3-1, 3-2, 6-5);
Providing the processing unit with a stock level of the product to be held in stock (e.g. on hand; Pages 2-5, 2-6; Tables 3-1, 3-2, 6-5; Figure 6-6);
Determining by the processing unit an open demand (ordered, pending, unplanned, unassigned, unfilled, unmet, unfulfilled, candidate, not shipped, not produced/manufactured, etc.; e.g. customer orders, replenishment orders; Tables 6-5, 6-6, 6-10, 6-46) of the product to be received wherein the determination comprises utilization of shipped orders, open orders and a total forecast demand number of the product to be received Figures 2-1, 2-2, 6-6; Pages 2-2, 2-5, 2-6, 2-7; Tables 6-5, 6-10); and
Determining by the processing unit a product supply (production, manufacturing, distribution, replenishment, inventory, shipment, fulfillment, logistic, etc.) plan (schedule, proposal, model, decision, scheme, strategy, policy, etc.) wherein the determination utilizes the open demand and the stock level (Replenishment process, replenishment receipt plan; Pages 2-2, 2-5, 2-6, 2-7, 6-9, 6-52, 6-73, 6-88; Figures 6-10; Table 6-10, Page 6-15).

Regarding Claim 4, Oracle discloses a system and method wherein the product has an associated shelf life (spoilage, product-life, shelf-life, write-off, freshness flag; Tables 6-11, 6-15, 6-19, 6-34; Page 6-21) and wherein the determination of the supply plan comprises utilization of shelf life (Tables 6-11, 6-15, 6-19, 6-34; Page 6-21).

Regarding Claim 7, Oracle discloses a system and method wherein the input unit is configured to provide the processing unit with at least one product receiving ‘factor’ (parameters, variable, etc.; e.g. locations, different inventory, delivery distances, events, etc.) of receivers (e.g. store, warehouse, etc.) of the product and wherein the determination of the supply plan comprises utilization of the at least one product receiving (factor) of receivers (Pages 3-2, 6-1, 6-34, 7-31, 7-78, 10-37).

Regarding Claim 15, Oracle discloses a system and method wherein open demand comprises a subtraction of the shipped orders from the total forecast demand number (Figures 6-6; Pages 2-2, 2-5, 2-6, 2-7; Tables 6-5, 6-10).

Regarding Claim 16, Oracle discloses a system and method wherein the total demand forecast comprises a summation of a plurality of sub-forecast (e.g. network, stores, warehouse, etc.) numbers extending over a plurality of future dates and the shipped orders comprise a summation of a plurality of sub-shipped orders that are scheduled to arrive over the plurality of dates and the open demand comprises a plurality of sub-open demand extending over a plurally of future dates wherein the sub-open demand is the sub-shipped order subtracted from the sub-forecast demand number for that date (Figure 1-25; Pages 1-19, 1-26; Figures 1-38, 1-42, 1-43, 2-2, 6-6; Tables 3-1, 3-2, 6-5).

Regarding Claim 19, Oracle discloses a system and method wherein when shipped orders added to open orders is equal to or greater than the total forecast demand number the open demand is the open orders Pages 1-19, 1-26, 2-5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Oracle’s Retail Advanced Inventory Planning Product (system/method) as evidenced by at least the following reference(s):  Oracle Retail Advanced Inventory Planning – Store and Warehouse Replenishment Planning User Guide for the RPAS Fusion Client, Release 14.1 (December 2014), herein after Oracle1, as applied to claims 1, 41 and 43 above, and further in view of  Oracle’s JD Edwards World as evidenced by at least the follow reference(s):  JD Edwards World – Load and Delivery Management Guide Version A9/1 (January 2007), herein JD1.

Regarding Claim 2, discloses a system and method wherein open orders and the total demand number relate to a plurality of delivery zones (areas, regions, stores, levels, groups, etc.; Pages 5-57; 9-1, 9-4; Tables 3-3, 6-5; Figures 5-75, 5-77).

Oracle does not disclose delivery zones having different delivery times as claimed.

JD, from the same field of endeavor of supply planning, discloses a system and method wherein open orders and the total demand number relate to a plurality of delivery zones having a plurality of different delivery times (date, window, day, shift, etc.) wherein each delivery zone has a delivery time (Pages 1-8, 2-4, 6-1, 6-4, 13-1, 13-5, 18-51; Table 2-11; Figure 2-16).

It would have been obvious to one skilled in the art that the system and method disclosed by Oracle would have benefited from planning delivery to various zones at various different times in view of the disclosure of JD, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 3, Oracle discloses a system and method wherein the processing unit if configured to determine the supply plan of the project to the plurality of delivery zones (areas, regions, stores, levels, groups, etc.; Pages 5-57; 9-1, 9-4; Tables 3-3, 6-5; Figures 5-75, 5-77).

JD, from the same field of endeavor of supply planning, discloses a system and method wherein the processing unit if configured to determine the supply plan of the project to the plurality of delivery zones (Pages 1-8, 2-4, 6-1, 6-4, 13-1, 13-5, 18-51; Table 2-11; Figure 2-16).

Regarding Claim 9, Oracle does not disclose a characteristic weight distribution as claimed. 

JD, from the same field of endeavor of supply planning, discloses a system and method comprising determine for each delivery zone ((area, region, lane, trip, etc.) a characteristic weight distribution for receivers based on data provided and wherein at least one of the receiving factors of the receivers comprises a characteristic weight distribution (Pages 2-9, 2-10, 2-16, 9-8)


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Oracle’s Retail Advanced Inventory Planning Product (system/method) as evidenced by at least the following reference(s):  Oracle Retail Advanced Inventory Planning – Store and Warehouse Replenishment Planning User Guide for the RPAS Fusion Client, Release 14.1 (December 2014), herein after Oracle1, as applied to claims 1, 41 and 43 above, and further in view of official notice.

Regarding Claims 5 and 6, Oracle discloses a system and method comprising utilizing a products varying level of freshness/spoilage/shelf-life and product life when determining supply plan (Tables 6-11, 6-15, 6-19, 6-34; Page 6-21).

Oracle does not disclose the phrase ‘efficacy’ as claimed.

Official notice is taken that taking into account a product’s useful ‘shelf-life’ (e.g. expiration date of a drug/pharmaceutical, efficacy of pharmaceutical vary over time) is old and well-known wherein one skilled in the art would have been motivated to utilize the spoilage/freshness/product life variables/fields in Oracle’s supply planning system/method to account for products with well-known and document efficacies that vary over time, including but not limited to half-life, when determining the supply product plan.
Accordingly it would have been obvious to one skilled in the art that the system and method as disclosed by Oracle would have benefited from taking into account a product having a level of efficacy that varies with time and/or has a half-life when determining a supply plan comprising utilization of how the level of efficacy varies with time in view of official notice, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Oracle’s Retail Advanced Inventory Planning Product (system/method) as evidenced by at least the following reference(s):  Oracle Retail Advanced Inventory Planning – Store and Warehouse Replenishment Planning User Guide for the RPAS Fusion Client, Release 14.1 (December 2014), herein after Oracle1, as applied to claims 1, 41 and 43 above, and further in view of Falkensten et al., U.S. Patent Publication No. 20020165782.

Regarding Claim 10, Oracle discloses a system and method wherein the at least one product receiving factor comprises an amount of product a receiver wants to purchase or wants to receive (Figures 2-1, 2-2, 6-6; Pages 2-2, 2-5, 2-6, 2-7; Tables 6-5, 6-10).

 Oracle does not strictly limit the product to a seed as claimed.

Falkensten et al., from the same field of endeavor of inventory planning (Abstract), discloses a system and method wherein the at least one product receiving factor comprises an amount of seed a receiver wants to purchase or wants to receive (Claims 17, 18; Paragraph 89, Figure 24).

It would have been obvious to one skilled in the art that the system and method as disclosed by Oracle with its ability to account for an amount of product a receiver wants to purchase/receive would have benefited from being utilized for any of a plurality of products including but not strictly limited to seeds as disclosed by Falkensten et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oracle’s Retail Advanced Inventory Planning Product (system/method) as evidenced by at least the following reference(s):  Oracle Retail Advanced Inventory Planning – Store and Warehouse Replenishment Planning User Guide for the RPAS Fusion Client, Release 14.1 (December 2014), herein after Oracle1, as applied to claims 1, 41 and 43 above, and further in view of DiPrima et al., U.S. Patent Publication No. 2003/0229550.

Regarding Claim 13, while generating/determine a product plan/schedule based on inventory management/replenishment planning is old and well-known Oracle does not disclose determining a production schedule as claimed.

DiPrima et al., from the same field of endeavor of supply chain management, discloses a system and method comprising determining a net demand of a product to be received wherein the determination utilizes open demand and stock level and determining a production plan comprises/utilizing the net demand (Abstract; Paragraphs 33, 73, 94, 109, 111-115, 121-125, 175-178, 188-193; Claim 1Figures 8-10).

It would have been obvious to one skilled in the art that the system and method that the system and method as disclosed by Oracle would have benefited from determining a product plan in view of the disclosure of DiPrima et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 14, Oracle does not disclose a production plan as claimed.

DiPrima et al., from the same field of endeavor of supply chain management, discloses a system and method comprising provide a production run schedule comprising a plurality of dates extending into the future when product production is possible and determining the production plan utilizing the production run schedule (Paragraphs 73, 74, 186, 187).

Regarding Claim 20, Oracle does not disclose a production plan as claimed.

DiPrima et al., from the same field of endeavor of supply chain management, discloses a system and method comprising determining a supply plan utilizing a production plan (Paragraphs 73, 74, 111-115, 186, 187).


Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Oracle’s Retail Advanced Inventory Planning Product (system/method) as evidenced by at least the following reference(s):  Oracle Retail Advanced Inventory Planning – Store and Warehouse Replenishment Planning User Guide for the RPAS Fusion Client, Release 14.1 (December 2014), herein after Oracle1, as applied to claims 1, 41 and 43 above, and further in view of Chen et al., U.S. Patent Publication No. 20160321684.

Regarding Claims 22 and 23, Oracle does not disclose re-receipt (return) probability as claimed.

Chen et al., from the same field of endeavor of inventory management (Abstract), discloses a system and method comprising enabling a user to input a probability of re-receipt and determine at least one probability of product re-receipt based on information related to historical product receipt (Paragraphs 4, 17, 39, 43, 51, 55; Claim 1; Figure 1, Elements 316, 318, 312; ).

It would have been obvious to one skilled in the art that the system and method as disclosed by Oracle would have benefited from accounting for the probability of product re-receipts (returns) in view of the disclosure of Chen et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 24, Oracle does not disclose re-receipt (return) probability as claimed.

Chen et al., from the same field of endeavor of inventory management (Abstract), discloses a system and method wherein the historical products being received by one or more receivers on one or more occasions (Figure 1, Elements 316, 318, 302; Abstract; Paragraphs 4, 17).

Regarding Claim 25, Oracle, discloses a system and method determining a temporal receipt distribution extending into the future utilizing information related to historical product receipt (e.g. time supply horizon; Tables 6-10, 6-18, 6-34, 6-46, 6-50).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623